REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-17 and 22 are allowed.
Claims 1, 16 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose 
receive a second signal at a first frequency; detect a frequency change of the second signal based on the marker data, wherein the frequency change of the second signal identifies a first time marker; determine a relative accuracy based at least on the first time marker, the marker data, the network-based time stamp, and the corresponding accuracy; and update the clock of the first electronic device based at least on the relative accuracy.
	It is noted that the closest prior art, Zhang et al. (US 20190089472, Mar. 21, 2019) shows a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet includes a first media payload, the first media payload includes first media associated with the media payload.
	It is noted that the closest prior art, Chen et al.  (US 20210006344, Jan. 7, 2021) Shows network and a network segment that is an electrical connection between networked devices, wherein network devices are the electrical devices using a shared medium.
However, Zhang et al. and Chen et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464